NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 12-3882
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                             RAMON MARTINEZ-RUIZ,
                                        Appellant
                                ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                       (D.C. Crim. No. 1-10-cr-00721-001)
                    District Judge: Honorable Robert B. Kugler
                                 ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 17, 2014
                                  ______________

      Before: AMBRO, HARDIMAN, AND GREENAWAY, JR., Circuit Judges.

                               (Filed: January 17, 2014)
                                   ______________

                                      OPINION
                                   ______________

GREENAWAY, JR., Circuit Judge.

      Following a jury trial, appellant Ramon Martinez-Ruiz (“Martinez-Ruiz”) was

convicted, pursuant to 21 U.S.C. §§ 841 and 846 and 18 U.S.C. § 2, of attempt to
distribute and possess with intent to distribute five kilograms or more of cocaine,

conspiracy to possess with the intent to distribute five kilograms or more of cocaine, and

aiding and abetting the attempt to distribute and possess with the intent to distribute five

kilograms or more of cocaine. After obtaining new counsel following trial, Martinez-

Ruiz filed a motion seeking two forms of relief: a judgment of acquittal, pursuant to Fed.

R. Crim. P. 29, and a new trial, pursuant to Fed. R. Crim. P. 33. The District Court

denied both parts of the motion. Martinez-Ruiz now seeks review of the District Court’s

decision. For the reasons set forth below, we will affirm the District Court’s judgment.

                                        I. Background

         As we write primarily for the benefit of the parties, we recite only the essential

facts.

         On July 28, 2009, Martinez-Ruiz, along with three other individuals, was arrested

at an Econo Lodge in Elizabeth, N.J., during a controlled drug buy. A fifth person,

Emilio Ramos, was involved in the scheme but was not present at the motel. Ruben

Sepulveda, one of Martinez-Ruiz’s co-defendants, pleaded guilty and agreed to cooperate

with the government. As part of his cooperation, Sepulveda testified at Martinez-Ruiz’s

trial, describing not only the events of July 28, 2009, but also the details of his

long-standing relationship with Martinez-Ruiz, including their friendship and past drug

deals. As to the present deal, Sepulveda explained that he had asked Martinez-Ruiz to

drive him from Camden, New Jersey, to Elizabeth, New Jersey, in order to pick up the

                                                2
drugs from the courier. In addition to Sepulveda’s testimony, several law enforcement

agents testified about the investigation into the incident, the arrests of the co-defendants,

and typical conduct of drug transactions.

                        II. Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

       “We exercise plenary review over [a defendant’s] sufficiency-of-the-evidence

claim. ‘In exercising that review, we must interpret the evidence in the light most

favorable to the government as the verdict winner[.]’” United States v. Miller, 527 F.3d
54, 60 (3d Cir. 2008) (quoting United States v. Taftsiou, 144 F.3d 287, 290 (3d Cir.

1998)).

       On the other hand, “[a] determination of whether it should grant a new trial is left

to the discretion of a district court. Accordingly, we normally review a district court’s

determination of a new trial motion under the deferential ‘abuse of discretion’ standard.”

United States v. Quiles, 618 F.3d 383, 390 (3d Cir. 2010) (internal citations omitted).

                                        III. Analysis

       Earlier this year in United States v. Caraballo-Rodriguez, “we [took the]

opportunity to clarify the appropriate standard to apply in reviewing a sufficiency of the

evidence challenge in drug conspiracy cases.” 726 F.3d 418, 431 (3d Cir. 2013). We

concluded that “the jury’s verdict must be assessed from the perspective of a reasonable

                                              3
juror, and the verdict must be upheld as long as it does not ‘fall below the threshold of

bare rationality.’” Id. (quoting Coleman v. Johnson, 132 S. Ct. 2060, 2065 (2012)).

Additionally, in order “[t]o prove a conspiracy, the government must show: (1) a shared

unity of purpose; (2) an intent to achieve a common illegal goal; and (3) an agreement to

work toward that goal.” Id. at 425. “[K]nowledge can be demonstrated by actual

knowledge or willful blindness.” Id. (internal quotation marks omitted).

       Martinez-Ruiz raises two arguments in his challenge to the District Court’s

decision. First, he argues “the Jurors could not have made a finding as to the type of

narcotic Mr. Martinez-Ruiz was involved in” since the government’s efforts to “elicit

specific knowledge of cocaine attributable to Mr. Martinez-Ruiz” were unsuccessful.

(Appellant’s Br. 14.) As we have frequently noted, in order to be convicted of a

conspiracy, a defendant need only have knowledge of the fact the conspiracy involved

narcotics, not the particular drug. Caraballo-Rodriguez, 726 F.3d at 432 (“[A] jury could

rationally conclude that the defendant knew the subject of the conspiracy was drugs.”).

       Second, Martinez-Ruiz argues there was insufficient evidence from which the jury

could find he possessed any knowledge of the purpose of the conspiracy since “the prior

instances where Mr. Martinez-Ruiz allegedly helped Mr. Sepulveda traffic narcotics were

factually different from the circumstances in this case.” (Appellant’s Br. 17.) While this

statement is true, it ignores the direct evidence of Martinez-Ruiz’s knowledge. That

evidence included, but was not limited to, testimony from a co-conspirator that: (1)

                                             4
Martinez-Ruiz was in Sepulveda’s apartment, only a few feet away from where

Sepulveda and Ramos, another member of the conspiracy, were discussing the details of

the transaction; (2) the deal between Sepulveda and Martinez-Ruiz was that, in exchange

for $500 per kilogram, Martinez-Ruiz would drive Sepulveda to Newark for the pickup,

keep the drugs for a day or two, and then deliver the drugs for Sepulveda; and (3)

Sepulveda had explained to Martinez-Ruiz the reason he needed Martinez-Ruiz to store

the drugs for him for a few days was due to the pre-existing quantity of drugs already in

Sepulveda’s apartment.

       Faced with this testimony, we find there is sufficient evidence to support the jury’s

verdict. We cannot say the jury’s guilty verdict fell “below the threshold of bare

rationality.” Thus, the District Court correctly denied the motion seeking a judgment of

acquittal.

       Additionally, given the extent of the evidence in the record, we cannot find the

District Court abused its discretion in denying the motion for a new trial. As the District

Court explained, “there was sufficient evidence that [Martinez-Ruiz] knew this could be a

drug deal[:] . . . sufficient direct evidence in addition to the inferences that can be raised.”

(App. 576.) We agree with this observation.

                                       IV. Conclusion

       We conclude that sufficient evidence exists to support the jury’s verdict. We also

find the District Court did not abuse its discretion in denying the motion for a new trial.

                                               5
For these reasons, we will affirm the District Court’s decision.




                                             6